Citation Nr: 1544410	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder (claimed as stress).
 
2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a seizure disorder to include as secondary to a psychiatric disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a total evaluation based on individual unemployability [TDIU].





REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 1967.

This matter come before the Board of Veterans' Appeals  (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO) which determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a psychiatric disorder; denied service connection for a seizure disorder claimed as secondary to the psychiatric disorder and denied entitlement to TDIU.  

Additionally the Board notes that there is a pending appeal of a February 2013 denial of service for hearing loss and tinnitus.  The Veteran filed a notice of disagreement (NOD) in April 2013, and a statement of the case was issued in August 2014.  In September 2014 the Veteran submitted a response to the statement of the case that continued to express disagreement with the denials of service connection for hearing loss and tinnitus.  The Board construes this to be a substantive appeal.  The RO issued a supplemental SOC (SSOC) in October 2014.  Although this matter was not certified before the Board, the Board is taking jurisdiction and remanding the matter for further development; this matter is also inextricably intertwined with the TDIU appeal.


The reopened claim of service connection for a psychiatric disorder and the claims for service connection for a seizure disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By rating action dated in April 1980, the RO denied service connection for a psychiatric disorder; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.
 
2.  Evidence received since the April 1980 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1980 rating decision denying service connection for a psychiatric disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R.  §§ 20.302, 20.1103 (2014).
 
2.  New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

In this decision, the Board reopens the Veteran's claim of service connection for a psychiatric disorder and remands it for further development. Because the claim has been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

II.  New and Material Evidence

Generally, an RO decision denying a claim that has become final may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513   (1992).

The Veteran first filed a claim for service connection for a "nervous condition" in August 1977.  In an April 1980 rating decision, service connection for a nervous disorder was denied.  This rating found that the service treatment records received showed no treatment for, or complaints of nervous problems in service and that the Veteran answered no to questions of having a nervous problem at separation.  The rating also found no evidence of a psychoneurosis or psychosis within the presumptive period.  The rating stated that on last examination the Veteran was hostile, aggressive and impulsive and this was felt to be related to a possible epilepsy that he gave a history of having as a child, but had no epilepsy problems for years.  The Veteran did not appeal or submit new evidence within one year of receiving notice in April 1980.

Evidence previously before the RO included the service treatment records which are negative for any psychiatric problems being reported or treated.  The post service records included a January 1976 neurology record addressing left hand numbness that noted a history of epilepsy type seizures back in childhood, but none for 20 years.  No mention of psychiatric or "nervous" problems was made.  Also before the RO was a September 1977 psychotherapy report from the Veteran's therapist, R.F. who saw the Veteran for marital counseling and psychotherapy, with issues including relationship issues between him and his mother affecting his current relationships, as well as issues regarding his job.  Problems with anger and a notation of possible epilepsy were reported.  Another attachment to this report discussed issues with his anger, impulsiveness and hostility in relation to a possible epilepsy and gave an impression of the Veteran as being an unidentified epileptic patient with final confirmation to be done by neurology, and an opinion that the epilepsy gave him the appearance of being an hostile, aggressive and impulsive person.  

In a September 2011 statement in support of reopening his claim, the Veteran claimed that his seizures were a response to childhood abuse and stopped at age 16, resuming after being exposed to the military atmosphere, which he blamed for their return.  He alleged the seizures were stress related, thereby intertwined.  He described being on Social Security since 1975.  The Board notes that Social Security Administration has confirmed that his records were destroyed.  

Evidence submitted after April 1980 includes records from the 1970s to 1990s showing treatment for psychiatric problems and a seizure disorder with the records suggesting that the seizure disorder dated back to childhood, and was likely psychogenic in nature.  The records also consistently described the Veteran was having had a dysfunctional and abusive relationship with his mother as a child.  Significantly, the records included a report summarizing psychiatric testing done in August 1977 and October 1977 which related a history of the Veteran having been hospitalized in a psychiatric hospital at Norton Airforce Base following a suicide attempt in service, and also indicated that the Veteran had enjoyed being in service but his wife was under extreme mental stress and pressured his discharge.  The history of a suicide attempt was also noted in subsequent VA treatment records dated between 2013 and 2014 with a record in August 2013 which described it as happening in 1967.  The records from August 2015 reflect continued psychiatric treatment with a past medical history for psychiatric disorders including MDD, recurrent, unspecified anxiety disorder and PTSD.  

Also submitted after 1980 is a September 2011 report from the Veteran's former therapist, R.F. who described the Veteran as being abused as a child with the issues said to have been reawakened later.  The demands and stress in the military culture he experienced was described as counter-productive for him.  It was noted that he was unable to maintain employment post service.  His seizures were noted to have begun in childhood and after recurring, this psychologist referred him to a doctor to treat the seizures.  

This additional evidence pertains to elements of the claim that were previously found to be lacking and raises a reasonable possibility of substantiating the claim.  Specifically, the evidence suggests a long-standing  psychiatric disorder, with an apparently psychogenic seizure disorder co-existing as an intertwined manifestation of his psychiatric pathology.  The evidence also includes an opinion that appears to suggest a possible aggravation of this pre-existing psychiatric disorder during his period of active service.  The evidence is, therefore, new and material, and the claim of entitlement to service connection for a psychiatric disorder is reopened.



ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder, to include PTSD, is reopened, and to this extent only the appeal is allowed.


REMAND

Having reopened the claim for entitlement to service-connection for a psychiatric disorder, the Board finds that remand of this matter is necessary to afford proper development of this matter.  First the Board notes that there is evidence suggesting that the Veteran had treatment in service following a suicide attempt in 1967, with Norton Airforce Base.  An attempt should be made to obtain this record as it does not appear his complete service treatment records have been obtained in light of these allegations.   

A VA medical opinion is necessary to ascertain the etiology of any psychiatric and/or seizure disorder (if separate from the psychiatric disorder).

In regards to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the Board notes that the July 2012 VA examination obtained to address these matters is inadequate.  The examiner is not shown to have reviewed all the relevant evidence in this matter, namely records from the 1980's that classified the Veteran as already having a hearing loss that was "mild to severe" as per an August 1986 record that also noted tinnitus.  The July 2012 examiner instead only referenced the negative findings of hearing problems on entrance and separation examination (with the separation examination consisting of a whisper test), and remarked in the rationale that "while the whisper test is not specific, the Veteran only complained recently of hearing loss."  The tinnitus was deemed by this examiner to be directly related to the hearing loss, so this matter is intertwined with the hearing loss claim, but additionally the examiner must consider the Veteran's lay contentions of July 2012 that he first experienced tinnitus in active duty serving in his MOS as a light weapons infantryman.  Thus this examiner failed to properly consider all the pertinent evidence before it.

The Board notes that even though disabling hearing loss may not have been demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  An opinion based solely on the lack of hearing loss on separation is inadequate.  Thus addendum opinions should be provided regarding all disorders of the head, to include hearing loss and, tinnitus, to include review of the complete medical evidence. 

The Veteran's claim of entitlement to TDIU is inextricably intertwined with claims that currently remain on appeal.  If service connection for any claimed disability on appeal is granted, this will impact VA's analysis of the TDIU claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Therefore, the Board will defer consideration of the TDIU claim.

Finally the Board notes that since the most recent adjudications of all appeal issues had been accomplished ( in February 2014 for the psychiatric, seizure and TDIU issues and in October 2014 for the hearing loss and tinnitus issues), the RO has obtained additional pertinent evidence contained in VA records through August 2015, with evidence both of worsening hearing and ongoing treatment for mental health issues.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the month of his inservice hospitalization, described by the Veteran to have taken place at Norton Airforce Base during 1967.  It is necessary that the month and year be estimated within a 3 month period to conduct a meaningful search.  As the Veteran had less than 9 months of active duty, it could be estimated whether the hospitalization occurred during the beginning, middle or last part of his service and a search could be conducted on this estimate.  The RO should then undertake an appropriate search for these records.  

2.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to his claimed disabilities that is not already of record. Obtain all VA treatment records that have not been obtained already. Once authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.   

3.  The agency of original jurisdiction (AOJ) should make arrangements with the appropriate VA medical facility to have the Veteran examined for his claimed psychiatric and/or seizure disorder(s).  Psychological testing should be conducted with a view toward  determining the correct diagnosis(es).  The examiner is requested to review the evidence contained in the claims file (summarized above).  Following review of the claims file, which should include records contained in the Virtual VA record, the examiner should express opinions on the following questions:  

(a) What are the current psychiatric diagnoses for the Veteran?  Additionally what is the correct diagnosis of his seizure disorder to include a discussion as to whether this disorder is inclusive among his psychiatric diagnoses as opposed to a separately diagnosed disorder.   

(b) Did any psychiatric disorder and/or seizure disorder (if separate from the psychiatric disorder) manifest in service?  If so, did it at least as likely as not have its onset in service or is it otherwise related to service.  

(c) If psychiatric disability was manifested in service and did not have its clinical onset in service and is not otherwise related to service, did it clearly and unmistakably pre-exist service? If so, is it clear and unmistakable that it did not increase in severity during service beyond any natural progress.  

(The claims folder and a copy of this remand should be made available to the examiner. If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  After completion of the actions directed in Paragraph 1 of this remand, refer the claims folder and a copy of this Remand to the July 2012 VA audiological disorders examiner for an addendum to their opinions regarding the nature and etiology of the claimed hearing loss, tinnitus.  If the examiner is no longer available, please refer this matter to another medical expert.  Upon review of the entire claims folder, to include the additional medical evidence, post-service treatment records, and lay statements of the Veteran, the examiner should offer an opinion as to the following:  Whether it is at least as likely as not (at least a 50 percent probability) that any disability of hearing loss, and/or tinnitus was incurred or aggravated in service or was manifested within the first post service year. In forming the opinions, the examiner(s) must address the records suggesting an onset of hearing loss per the August 1986 records.  

Regarding the tinnitus, the examiner should consider and comment upon the Veteran's lay statements describing tinnitus as occurring after firing weaponry.  

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.  Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.  

5.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claim on appeal, with adjudication to include consideration of the criteria governing preexisting disorders/presumption of soundness, should the evidence reflect the presence of a pre-existing psychiatric and/or seizure disorder subject to these presumptions.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


